Appeal from a judgment of the Cayuga County Court (Mark H. Fandrich, J.), rendered July 1, 2003. The judgment convicted defendant, upon his plea of guilty, of assault in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: On appeal from a judgment convicting defendant upon his plea of guilty of assault in the second degree (Penal Law § 120.05 [7]), defendant contends that he was denied his constitutional right to a speedy trial (see CPL 30.20; see generally People v Taranovich, 37 NY2d 442 [1975]). Although that contention survives the waiver of the right to appeal and the plea of guilty (see People v Egan, 6 AD3d 1206 [2004]; People v Dewitt, 295 AD2d 937, 938 [2002], lv denied 98 NY2d 709, 767 [2002]), “defendant raises that contention for the first time on appeal and therefore failed to preserve it for our review” (People v Robinson, 1 AD3d 1019, 1020 [2003], lv denied 2 NY3d 745 [2004]; see People v Johnson, 305 AD2d 1097 [2003]). In any event, the delay of five months between the date of the crime and defendant’s plea was not unreasonable and defendant’s conclusory allegations of prejudice are insufficient to support that contention (see People v Martinez [appeal No. 1], 187 AD2d 992 [1992], lv denied 81 NY2d 888 [1993]; see also People v Keita, 246 AD2d 338 [1998]). Present—Pine, J.P., Wisner, Scudder, Gorski and Lawton, JJ.